

Exhibit 10(aa)

 


December 7, 2007
 




VIA HAND DELIVERY


 


PERSONAL AND CONFIDENTIAL
 


Mr. Peter Bouchard




 
Re:     Termination of Employment from Presstek, Inc.
 




 
Dear Peter:
 


This letter agreement (this “Agreement”) sets forth certain terms and conditions
in connection with your termination of employment from Presstek, Inc.
(“Presstek”) and its subsidiaries and affiliates, effective as of December 28,
2007 (the “Effective Date”).  Reference is made to the Employment Agreement,
dated as of July 1, 2005, between the Company and you (the “Employment
Agreement”).  The termination of your employment arises at the election of
Presstek, in accordance with the provisions of Section 5(D) of the Employment
Agreement.  In consideration of the mutual covenants set forth below and in the
Employment Agreement, and the payments and benefits described below, the receipt
and sufficiency of which Presstek (together with its parent corporations,
affiliates, past and present officers, directors, stockholders, agents,
employees, legal representatives, successors, and assigns, hereinafter
collectively referred to as, the “Company”) and you hereby acknowledge, Presstek
and you hereby agree as follows:
 
1. Termination of Employment.
 
As of the Effective Date, you will no longer be an employee of Presstek or any
of its subsidiaries or affiliates.  You shall relinquish all titles, positions
and authorities that you held during your employment, with respect to Presstek
and each and every subsidiary or affiliate of Presstek with which you have held
positions as an officer and/or director.  You agree to provide and/or execute
any and all documents necessary to effect your resignation from all such
positions.
 
2. Separation Benefits.
 
You have the right to receive a lump sum payment for any accrued, unused
vacation time, reduced by all applicable withholding taxes, regardless of
whether you sign this Agreement.  In addition, in consideration of your
agreement to the terms of the Release (as defined in Paragraph 4), and to the
other obligations set forth in this Agreement, Presstek shall provide you with
the following:
 
(a)  Cash Severance Payments.
 
(i) You shall receive cash payments in the aggregate amount of One Hundred
Eighty-Five Thousand Dollars ($185,000.00), representing an amount equal to your
annual base salary, in substantially equal bi-weekly installments in accordance
with Presstek’s customary payroll practices, payable over a twelve-month period,
subject to all applicable federal, state and local withholding requirements, and
 
(ii) You shall receive an amount equal to the quarterly bonus that would have
otherwise been paid to you with respect to the period October 1, 2007 through
December 28, 2007, in accordance with the bonus program in which you currently
participate, as if you had been employed on the date in 2008 when such bonus
payment would otherwise have been paid to you.  This payment will be made, less
all applicable withholdings, at the time that such bonus would normally be paid
to you following the conclusion of the fourth quarter.   The amounts payable
under (i) and (ii) above are subject to the last sentence of this Paragraph 2.
 
(b)  Treatment of Outstanding Stock Options.  Any and all unvested options to
acquire common stock of Presstek that had been previously granted to you shall
terminate on the Effective Date.  You may exercise any and all fully vested
stock options on or before January 28, 2008. For vested options under the 2003
plan, there is no termination provision.
 
(c)  Health and Dental Insurance.  The Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) requires that, in certain
cases, terminated employees be allowed to continue their medical and dental
insurance beyond their separation date at their own expense.  An explanation of
your rights under COBRA will be sent to you under separate cover at a future
date.  If you elect to continue your insurance coverage under COBRA, Presstek
agrees that, subject to the last sentence of this Paragraph 2, you shall only be
required to continue to pay an amount equal to a regular employee’s contribution
for family coverage for a period ending on the earlier of the date on which you
attain substantially comparable insurance coverage through a new job position,
or December 31, 2008.  You agree to notify Presstek promptly in the event that
you obtain such replacement insurance coverage.  
 
Notwithstanding the foregoing, payments under Paragraph 2(a) and 2(c) shall not
be payable until you execute and deliver this Agreement, containing a waiver and
release of claims in favor of the Company as set forth herein, and until this
Agreement becomes fully effective and enforceable in accordance with its terms
(i.e., upon the eighth day following the date you have signed this Agreement and
so long as you have not previously revoked the waiver and release contained
herein).
 
3. Return of Confidential Information; Nondisparagement; Return of Company
Property.
 
(a)  You agree to return to Presstek and its subsidiaries and affiliates any and
all confidential and proprietary information you have acquired regarding
Presstek and its subsidiaries and affiliates, including information about their
personnel, policies, business practices, strategic plans, advertisers,
customers, suppliers, distributors, financial forecasts, production data,
marketing techniques, promotional plans, and financial information, and to
refrain from making any statements or representations to any employee of
Presstek and its subsidiaries and affiliates or to their customers, suppliers,
competitors or the public at large which might disparage or have a detrimental
effect on Presstek’s and its subsidiaries’ and affiliates’ business, operations,
public image, reputation or their relations with advertisers, customers,
suppliers, employees, lenders, competitors, or other business associates.
 

BST99 1570731-1.009900.0010
 
 

--------------------------------------------------------------------------------

 

 (b)  You agree to return to Presstek all property of Presstek and its
subsidiaries and affiliates which you have in your possession including, but not
limited to, all access cards, facility keys and credit cards, computers,
laptops, Blackberrys, cell phones and any other Presstek equipment in your
possession, except as otherwise agreed to between you and Presstek.
 
4. Release.
 
(a)  You hereby agree to WAIVE any and all rights in connection with, and to
fully RELEASE and forever discharge the Company from, any and all torts,
contracts, claims, suits, actions, causes of action, demands, rights, damages,
costs, expenses, attorneys fees, and compensation in any form whatsoever,
whether now known or unknown, in law or in equity, which you have or ever had
(from the beginning of time through and including the date hereof) against the
Company, including without limitation on account of or in any way arising out
of, relating to or in connection with your employment by or separation of
employment from Presstek and its subsidiaries and affiliates (and their
predecessors and successors), and any and all claims for damages or injury to
any entity, person, property or reputation arising therefrom, claims for wages,
employment benefits, tort claims and claims under Title VII of the Civil Rights
Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of 1866, the
Employee Retirement Income Security Act of 1974, the National Labor Relations
Act, the Fair Labor Standards Act, the Rehabilitation Act of 1973, the Family
and Medical Leave Act of 1993, the Americans with Disabilities Act of 1990, and
any other federal, state or local law, statute, ordinance, guideline,
regulation, order or common-law principle of any state relating to employment,
employment contracts, wrongful discharge or any other matter; provided, however,
that the foregoing waiver and release shall not apply to your rights in respect
of any benefit or claim to which you are entitled under employee pension or
welfare benefit plans and programs of Presstek and its subsidiaries and
affiliates in which you are a participant prior to the Effective Date, or to
your rights to enforce this Agreement.
 
(b)  Release of Age Discrimination Claims.  In further consideration of the
promises made by the Presstek in this Agreement, you specifically WAIVE any and
all rights in connection with, and fully RELEASE and forever discharge the
Company from, any and all torts, contracts, claims, suits, actions, causes of
action, demands, rights, damages, costs, expenses, attorneys fees, and
compensation in any form whatsoever, whether now known or unknown, in law or in
equity, which you have or ever had (from the beginning of time through and
including the date hereof) against the Company, arising under the Age
Discrimination in Employment Act of 1967, as amended, 29 U.S.C. Sec. 621, et
seq. (“ADEA”). You further agree that:
 
(i)  
your waiver of rights under this release is knowing and voluntary and in
compliance with the Older Workers Benefit Protection Act of 1990;

 


(ii)  
you understand the terms of this release;

 


(iii)  
the consideration provided in Paragraph 2 represents consideration over and
above that to which you otherwise would be entitled had you not signed this
release, and that the consideration is in exchange for the signing of this
release;

 


(iv)  
the Company is hereby advising you in writing to consult with your attorney
prior to executing this release;

 


(v)  
the Company is giving you a period of twenty-one days within which to consider
this release;

 


(vi)  
following your execution of this release you have seven (7) days in which to
revoke this release by written notice. To be effective, the revocation must be
made in writing and delivered to and received by Cathy Cavanna, Vice
President-Human Resources, Presstek, Inc., 55 Executive Drive, Hudson, NH 03501,
no later than 4:00 p.m. on the seventh day after you execute this release. An
attempted revocation not actually received by Ms. Cavanna before the revocation
deadline will not be effective; and

 


(vii)  
this entire Agreement shall be void and of no force and effect if you choose to
so revoke, and if you choose not to so revoke this Agreement shall then become
fully effective and enforceable.

 


This Paragraph 4(b) does not waive rights or claims that may arise under the
ADEA after the date you sign this Agreement. In addition, nothing in this
Agreement shall in any way affect your right to the indemnification and expense
advancement to the extent provided by the Presstek's bylaws and Certificate of
Incorporation; provided, however, that the Presstek shall not be liable, and
shall not provide a defense and indemnification for any claim wherein you have
not satisfied the applicable standard of conduct set forth in such by-laws and
Certificate of Incorporation, or wherein you have committed any acts of fraud,
embezzlement or gross misconduct.
 
5. Proceedings; No Admissions.
 
(a)  You hereby represent and warrant that: (i) you have no pending claims
against the Company with any municipal, state, federal or other governmental or
non­governmental entity; and (ii) you will not file any claims with respect to
any events occurring on or before the date hereof. You also acknowledge and
agree that by entering into this Agreement you can never make claim or demand
upon or sue the Company for any reason whatsoever relating to anything that has
happened through the date hereof.  Notwithstanding the foregoing, this Agreement
shall not prevent you from (A) initiating or causing to be initiated on your
behalf any complaint, charge, claim or proceeding against Presstek or its
subsidiaries and affiliates before any local, state or federal agency, court or
other body challenging the validity of the waiver of your claims under the ADEA
contained in this Agreement (but no other portions of the Release); or (B)
initiating or participating in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission with respect to the ADEA.
 
(b)  Both parties acknowledge and agree that this Agreement does not constitute,
is not intended to be, and shall not be construed, interpreted or treated in any
respect as, and shall not be admissible in any proceeding as, an admission of
liability, error, violation, omission or wrongdoing by either party for any
purpose whatsoever.  Further, both parties acknowledge and agree that there has
been no determination that either party has violated any federal, state or local
law, statute, ordinance, guideline, regulation, order or common-law
principle.  You further acknowledge that no precedent, practice, policy or usage
shall be established by this Agreement or the offer to you of compensation and
benefits herein.
 
6. Continuing Obligations; Remedies.
 
(a)  You understand that this Agreement is intended to address matters relating
to the termination of your employment with Presstek, as described in Section
5(D) of the Employment Agreement.  You also understand and agree that certain
provisions of the Employment Agreement, including Sections 6, 7, 8, 9, 10, 11,
12, 13, 18 and 19, as well as your obligations under the Noncompetition,
Nonsolicitation, Nondisclosure and Assignment of Invention Agreement between you
and Presstek, remain in full force and effect.
 
(b)  You also understand and agree that in the event you, your heirs, spouse,
family members, executors, or administrators attempt to institute or do
institute any charge, claim, suit or action against the Company in violation of
this Agreement, you shall be obligated, as an express condition of bringing such
action, to tender back to Presstek the full amount of separation pay and other
compensation and benefits that you have received under this Agreement; and you
further agree that you will pay all of the Company's costs, expenses and fees of
defending against such action, including among other things, reasonable
attorney's fees.  This paragraph does not grant you an option to return the
money and institute an action.  Instead this paragraph merely creates an
additional term and condition precedent to bringing an action regardless of the
fact that such action is expressly barred by this Agreement, and is without
merit.
 
(c)  Should you breach any other term of this Agreement, including but not
limited to filing any claim which you have agreed to release and waive under
this Agreement or breaching any of the provisions of this Agreement, the Company
will be entitled to recover damages for such breach and also to obtain
injunctive relief against further breach by you.  If Presstek or you at any time
believe that the other party has breached any term of this Agreement, the party
claiming a breach shall promptly notify the other in writing (if to you, at your
address set forth on page 1 hereof; if to Presstek, to the contact person at the
address specified in Paragraph 4(b)(vi)) of the specific basis for that belief,
and the other party will have a period of ten (10) days within which to cure any
breach (if cure is possible) or to otherwise respond to the claim of breach.
 
7. Arbitration of Disputes; Payment of Expenses.
 
Any controversy or claim arising out of or relating to this Agreement, or the
breach thereof, shall be settled by arbitration proceedings conducted in
accordance with Section 18 of the Employment Agreement.
 
8. Governing Law.
 
This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New Hampshire, and in accordance with the
provisions of Section 9 of the Employment Agreement.
 
9. Acknowledgments; Revocation of Release.
 
You hereby acknowledge (a) that the Presstek has given you a period of at least
twenty one (21) days in which to review and consider this Agreement; (b) that
the Presstek has advised, and does hereby in writing advise, you to consult with
an attorney before signing this Agreement; (c) that you have read this Agreement
in its entirety; (d) that you have had at least twenty one (21) days in which to
confer with your own attorney for assistance and advice concerning this
Agreement; (e) that you understand the terms of this Agreement; (f) that you
understand that the terms of this Agreement are legally enforceable; (g) that
you have entered into this Agreement freely, voluntarily, knowingly and
willingly and were in no manner coerced into signing it; (h) that neither this
Agreement nor the discussion and negotiation leading to it are or were, in any
manner, discriminatory; (i) that you were, and hereby are, encouraged to discuss
any questions, problems, or issues concerning this Agreement with the Presstek
before signing it; (j) that you are waiving rights and claims you may have in
exchange for consideration in addition to things of value to which you are
already entitled; and (k) that after signing this Agreement you have a period of
seven (7) days in which to revoke this Agreement, however, any such revocation
must be in writing and must be addressed to Cathy Cavanna, Vice President-Human
Resources,  55 Executive Drive, Hudson, NH 03501.
 

 
BST99 1570731-1.009900.0010
 
 

--------------------------------------------------------------------------------

 



 
10. Amendment; No Waiver; Interpretation.
 
No provisions of this Agreement may be amended, modified, waived or discharged
except by a written document signed by you and a duly authorized officer of
Presstek.  The failure of a party to insist upon strict adherence to any term of
this Agreement on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.  No failure or delay
by either party in exercising any right or power hereunder will operate as a
waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  No provision of this Agreement or any related document will be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured or drafted such provision.
 
11. Severability.
 
If any term or provision of this Agreement is invalid, illegal or incapable of
being enforced by any applicable law or public policy, all other conditions and
provisions of this Agreement shall nonetheless remain in full force and effect
to the fullest extent permitted by law.  You agree that in the event that any
court of competent jurisdiction shall finally hold that any provision of this
Agreement (whether in whole or in part) is void or constitutes an unreasonable
restriction against you, such provision shall not be rendered void but shall be
deemed to be modified to the minimum extent necessary to make such provision
enforceable for the longest duration and the greatest scope as such court may
determine constitutes a reasonable restriction under the circumstances.
 
12. Entire Agreement.
 
This Agreement constitutes the entire agreement and understanding between the
parties with respect to the termination of your employment with Presstek and
supersedes all prior agreements and understandings (whether written or oral),
between you and Presstek relating to such subject matter. None of the parties
shall be liable or bound to any other party in any manner by any representations
and warranties or covenants relating to such subject matter except as
specifically set forth herein.
 
13. Binding on Successors.
 
This Agreement shall be binding on, and shall inure to the benefit of, the
parties to it and their respective heirs, legal representatives, successors and
permitted assigns (including, without limitation, in the event of your death,
your estate and heirs in the case of any payments due to you hereunder).
 
14. No Other Benefits.
 
You agree that you are not entitled to any other compensation or benefits in
connection with your termination of employment (other than pursuant to the terms
of the employee benefit plans and programs of Presstek and its subsidiaries and
affiliates in which you participated prior to the Effective Date.
 

 
BST99 1570731-1.009900.0010
 
 

--------------------------------------------------------------------------------

 



 
15. Counterparts.
 
This Agreement may be executed in one or more counterparts (including via
facsimile and electronic image scan (pdf)), each of which shall be deemed to be
an original, but all of which together shall constitute one and the same
instrument and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.
 
Peter, please indicate your understanding and acceptance of this Agreement by
executing both copies below, and retaining one fully executed original for your
files and returning one fully executed original to me.
 


 
Very truly yours,


 
PRESSTEK, INC.




By: /s/ Cathy Cavanna
Name: Cathy Cavanna
Title:   Vice President-Human Resources








 
I hereby accept the terms of this Agreement and agree to abide by the provisions
hereof:




/s/ Peter Bouchard
Peter Bouchard


Date: 2/28/07


 




 



 
BST99 1570731-1.009900.0010
 
 

--------------------------------------------------------------------------------

 
